Citation Nr: 1543018	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-32 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for hypertension.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for an acquired psychiatric disorder.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a right elbow disability.

4.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a disability manifested by loss of use of the arms.

5.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for erectile dysfunction.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for gastrointestinal disorder, to include as due to herbicide exposure.

8.  Entitlement to service connection for an ear disability manifested by a change in size of the ear.

9.  Entitlement to service connection for a respiratory disorder, claimed as bronchitis, asthma, and/or allergic rhinitis.

10.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

11.  Entitlement to service connection for an inadequate bladder.

12.  Entitlement to an initial evaluation in excess of 10 percent for diabetic neuropathy of the right lower extremity.

13.  Entitlement to an initial evaluation in excess of 10 percent for diabetic neuropathy of the left lower extremity.

14.  Entitlement to an initial evaluation in excess of 10 percent for diabetic neuropathy of the right upper extremity.

15.  Entitlement to an initial evaluation in excess of 10 percent for diabetic neuropathy of the left upper extremity.

16.  Entitlement to an effective date of service connection for diabetic neuropathy of the extremities prior to December 3, 2009.

17.  Entitlement to a finding of total disability based on individual unemployability (TDIU) prior to June 15, 2011.

18.  Entitlement to special monthly pension (SMP) based on a need for the regular aid and attendance of another.
REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from July 1968 to May 1972, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Roanoke, Virginia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at a June 2014 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.

The Veteran acknowledges the grants of entitlement to a Schedular total disability effective June 15, 2011, for his heart condition, as well as the award of entitlement to SMP at the statutory housebound rate.  However, he has clearly stated his desire to pursue entitlement to TDIU for the period prior to the Schedular grant, and a higher level of SMP.  The issues on appeal are characterized accordingly.

It is also noted that in an August 2009 statement, the Veteran disagreed with claims that were denied in a rating decision that issued earlier that same month.  Those claims involved service connection for an inadequate bladder and whether new and material evidence had been presented to reopen a previously denied claim for hearing loss.  During a November 2009 decision review officer hearing, the Veteran's representative indicated that they did not want to reopen the hearing loss claim at that point.  Since the notice of disagreement was thereby withdrawn as to that matter pursuant to 38 C.F.R. § 20.204, the matter is not before the Board at this time.
  
The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  The electronic file reflects that additional records were associated with the file following the most recent March 2012 Supplemental Statement of the Case (SSOC).  The Veteran has not explicitly waived initial RO consideration of this evidence.  However, at best the records address the presence of a current disability, an element of the claims which is not at issue with regard to any decision rendered herein.  Further, the Veteran does not allege, and the evidence does not show, that the newly associated records address any element central to the Board's determinations.  The records are therefore not relevant to the current appellate questions, and no waiver is required.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The issues of service connection for an inadequate bladder, erectile dysfunction, a respiratory disorder and a gastrointestinal disorder, evaluations of diabetic neuropathy, the effective date of service connection for diabetic neuropathy, entitlement to TDIU, and entitlement to a higher level of special monthly pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for hypertension was most recently denied in an unappealed January 2006 rating decision which declined to reopen a previously denied claim; the underlying denial was on the basis of a lack of nexus to service or a service-connected disability.

2.  Evidence received since January 2006 was previously considered by agency decision makers and is cumulative and redundant of evidence already of record; it fails to address the basis of the denial on the merits and does not raise any reasonable possibility of substantiating the claim.

3.  Service connection for an acquired psychiatric disorder was most recently denied in an unappealed July 2001 Board decision which declined to reopen a previously denied claim; the underlying denial was on the basis of a lack of nexus to service.

4.  Evidence received since July 2001 was previously considered by agency decision makers and is cumulative and redundant of evidence already of record; it fails to address the basis of the denial on the merits and does not raise any reasonable possibility of substantiating the claim.

5.  Service connection for a right elbow disorder was most recently denied in an unappealed July 2001 Board decision which declined to reopen a previously denied claim; the underlying denial was on the basis that no aggravation of a pre-existing condition was shown.

6.  Evidence received since July 2001 was previously considered by agency decision makers and is cumulative and redundant of evidence already of record; it fails to address the basis of the denial on the merits and does not raise any reasonable possibility of substantiating the claim.

7.  Service connection for a disability manifested by loss of use of the arms was most recently denied in an unappealed February 1995 rating decision based on the lack of nexus to service.

8.  Evidence received since February 1995 was previously considered by agency decision makers and is cumulative and redundant of evidence already of record; it fails to address the basis of the denial on the merits and does not raise any reasonable possibility of substantiating the claim.

9.  Service connection for erectile dysfunction was most recently denied in a July 1997 rating decision based on the lack of nexus to service or a service-connected disability.

10.  Evidence received since July 1997 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the possibility of substantiating the claim.

11.  There is no documented change in ear size during or after service.

12.  Currently diagnosed diabetes is manifested by restriction of diet and use of oral hypoglycemic and insulin; there is no regulation of activities related to the control of blood sugar.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The July 2001 Board decision denying service connection for an acquired psychiatric disorder and for a right elbow disability is final.  38 U.S.C.A. § 7103 (West 2014); 38 C.F.R. § 20.1100 (2015).

3.  The February 1995 rating decision denying service connection for a disability manifested by loss of use of the arms is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  The July 1997 rating decision denying service connection for erectile dysfunction is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

5.  The criteria for reopening of a previously denied claim of service connection for hypertension are not met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).

6.  The criteria for reopening of a previously denied claim of service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).

7.  The criteria for reopening of a previously denied claim of service connection for a right elbow disability are not met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).

8.  The criteria for reopening of a previously denied claim of service connection for a disability manifested by loss of use of the arms are not met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).

9.  The criteria for reopening of a previously denied claim of service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).

10.  The criteria for service connection of an ear disability manifested by a change in the size of the ears are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

11.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  October 2003, August 2004, April 2005, March 2008, March and April 2009, March and August 2010, May 2012, and July 2013 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the evaluation of diabetes, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claims were subsequently readjudicated, most recently in a March 2012 SSOC and a March 2014 statement of the case (SOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was informed of both the need for new and material evidence to reopen previously denied claims, and the criteria for establishing the underlying claim for service connection with regard to those matters which had been previously denied.  See VAOPGCPREC 6-2014 (Nov. 21, 2014).

The Veteran's service treatment records, VA medical treatment records, and all available private treatment records have been obtained.  Some providers have certified that all available records have been provided.  For other providers, no contact information could be obtained, or the Veteran has reported records are not available.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

VA examinations have been conducted to assess diabetes, most recently in November 2009.  The examiners made all required clinical findings to permit application of the rating criteria; while the 2009 examination is almost six years old, the Veteran has not described worsening of the condition, despite close questioning at the June 2014 hearing.  Further, medical records do not indicate worsening.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, particularly when there is no assertion or indication of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  The examinations of record are adequate for adjudication.    38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

No examinations have been ordered with regard to the attempts to reopen previously denied claims; the duty to examine does not attach until after reopening.  38 C.F.R. § 3.159(c)(4)(iii).  

At the Veteran's June 2014 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Neither the Veteran nor his representative have asserted that there was any prejudicial error.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file with respect to the claims decided herein.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material

At the outset, the Board notes that the RO, in a March 2012 SSOC, reopened all previously denied claims save that of service connection for hearing loss.  However, irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....")

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection has been previously denied for hypertension (January 2006 rating decision), an acquired psychiatric disorder (July 2001 Board decision), a right elbow disability (July 2001 Board decision), loss of use of the arms (February 1995 rating decision), and erectile dysfunction (July 1997).  With regard to the rating decisions, as the Veteran failed to initiate or perfect appeals and as new and material evidence was not received within one year of the February 1995 and January 2006 rating decisions, they became final one year from the date of notice of the adverse decision.  While the Veteran did perfect an appeal as to the July 1997 rating decision insofar as it denied service connection for erectile dysfunction, he ultimately withdrew that appeal by way of an August 1999 statement.  The Board decision was final as of date of issuance; it was not appealed to the Court of Appeals for Veterans Claims.

As the analyses are substantially identical with regard to all claims save that of service connection for erectile dysfunction, they are discussed together.  In each case, the evidence at the time of the denial established, or was conceded to establish, a current disability.  However, no nexus to service was shown for any of the claimed conditions.  

Since the final denials, voluminous additional medical records documenting the Veteran's physical and psychiatric complaints have been associated with the claims file.  None of the treating doctors has offered an opinion regarding any causal or aggravating relationship between service and hypertension, a psychiatric disorder, the right elbow, or loss of use of the arms.  They do at times repeat the Veteran's allegations of a nexus to service, either in terms of date of onset or a causal relationship, but mere repetition of the allegations in a medical record does not transform them into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The medical records associated with the claims file over the years since the respective prior final denials are therefore not material; they are not probative of the unestablished fact of nexus.  

The Veteran was service-connected for diabetes as of 2004; this was adjudicated in connection with the prior final denial of benefits for hypertension, and a potential relationship between the two was considered at that time.  Therefore, allegations of secondary service connection are not new.

The sole other evidence submitted with regard to the previously denied claims is the Veteran's own statements and allegations.  However, these are repetitive of the allegations considered in connection with the previous denials.  The Veteran, a layperson, alleges that his currently complained of conditions either arose in or are otherwise related to service.  These allegations were of record at the time of prior decisions.  Regarding the right elbow, the Veteran had, in essence, previously asserted that his pre-existing disorder was aggravated during service as he had pain and stiffness of the elbow in service.  The Veteran's current allegations are not, therefore, new.  They merely repeat the bases for prior adjudications, and hence are cumulative and redundant of evidence already of record.  

As no new and material evidence has been received, previously denied claims of service connection for hypertension, a psychiatric disorder, the right elbow, or loss of use of the arms may not be reopened.

In contrast, with regard to the attempt to reopen a previously denied claim of service connection for erectile dysfunction, which was denied in a July 1997 rating decision, new and material evidence has been received.  Since the denial, the Veteran has been service-connected for diabetes.  Doctors have noted the potential for a causal relationship between diabetes and erectile dysfunction, and have offered opinions as to whether diabetes caused the additional disability.  This information was not of record in 1997, and hence is new.  It additionally goes directly to the possibility of a nexus to service, and hence is material.  

The Board recognizes that the opinions of record are uniformly negative, associating long-standing erectile and sexual function problems with the Veteran's nonservice-connected paranoid schizophrenia, but they fail to address whether diabetes may have aggravated the dysfunction.  As that possibility is not yet foreclosed by the evidence of record, additional development would be required to address that aspect of the claim.  Because that raises a reasonable possibility of substantiating the claim, reopening is required.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Adjudication of the Veteran's claim of service connection for erectile dysfunction does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The ear condition addressed herein is not among the listed chronic diseases subject to presumptive service connection.

The Veteran is also presumed to have been exposed to herbicides in service, based on his service in Vietnam.   38 C.F.R. § 3.307(a)(6).  Herbicide exposed Veterans may benefit from presumptive service connection for any of a number of specifically listed diseases in 38 C.F.R. § 3.309(e).  The claimed condition addressed here is not listed.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Board notes at this time that once the competence of evidence is established, the credibility of such must be considered.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Ears

The Board notes that this claim is limited to the allegations that the Veteran has a disability of the ears that is manifested by a change in the size of the Veteran's ears.  Service connection for hearing loss was separately addressed, and as noted in the Introduction, is not before the Board at this time.  

The Veteran alleges that the size of his ears changed during service.  He has stated several times that he is not certain what happened, or even if his ears were bigger or smaller after service.  He has at times surmised that somehow he underwent plastic surgery in service without his knowledge.

Although the Veteran is competent to observe and report on the size of his ears, his reports here are not credible.  The Veteran cannot state in what respect the size changed, or by what mechanism; his suspicions regarding the cause- secret plastic surgery- are incredible.  The service treatment records do not reflect that such occurred.  Further, there is no objective evidence of any change to the ears, such as scarring, or pictures.  Observations by several people, including VA personnel, regarding what his ears currently look like are not helpful, as that cannot reveal changes.  

In sum, there is no competent and credible evidence of any change in the size of the ears and any disability resulting therefrom, and hence the claimed disability is not extant.  In the absence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Diabetes is rated under the provisions of Diagnostic Code 7913.  38 C.F.R. § 4.119.  The rating criteria for diabetes are successive.  "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).

Code 7913 provides that when diabetes is manageable by restricted diet only, a 10 percent evaluation is assigned.  The current 20 percent rating is warranted where either insulin or an oral hypoglycemic agent, along with restricted diet, is required for control.  A 40 percent evaluation is assigned for use of insulin, restricted diet, and regulation of activities.  When insulin, a restricted diet, and regulation of activities are accompanied by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, a 60 percent evaluation is assigned.  A total, 100 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required, and there are episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year, or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Code 7913.

"Regulation of activities" is defined in the criteria as "avoidance of strenuous occupational and recreational activities."  It is tied to the regulation of blood sugar, as are all the other criterion.  38 C.F.R. § 4.119, Code 7913.

The competent and credible evidence of record here clearly establishes that the Veteran has been prescribed insulin for diabetes, and a restricted diet is required. However, at no time has any medical care provider, either VA examiners or treating doctors and nurses, indicated that the Veteran must regulate his activities.  If anything, he has been encouraged to get more exercise to assist him with weight loss.  The Veteran did state that in the past, doctors had told him to regulate activities, but the November 2009 and April 2008 examiners specified that there was no regulation.  A December 2005 VA examiner did not comment.  The Veteran also stated that diabetes impacted his activities by causing him to have to take more medication; he did not describe any limitations during the hearing.

To the extent the Veteran may be arguing that his activity level is impaired due to diabetes-related symptoms, such as diabetic neuropathy or a heart condition, this, is not "regulation of activities" as contemplated by the criteria; it is not related to blood sugar control, but is instead an allegation of physical capacity.  Moreover, even if such did fall under the category of "regulation of activities," it could not support an increased 40 percent evaluation under Code 7913, as it is already separately rated under Code 8515 and 8520, for diabetic neuropathy of the upper and lower extremities.  Consideration of the impact of such under Code 7913 as well would constitute prohibited pyramiding. 38 C.F.R. § 4.14.  Moreover, to the extent that he testified that diabetes mellitus had worsened due to pain, it is noted that he then referenced disabilities of his upper and lower extremities which were the subject of a notice of disagreement, as will be addressed further in the Remand section.  There is no indication that the diabetes mellitus had worsened and therefore a new VA examination is not warranted.  

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Schedule here accounts for all the Veteran's complaints, to include medication and visits to the doctor.  Additional complaints, such as neurological difficulties, are addressed elsewhere as part of other service-connected disabilities related to diabetes.  There are no additional service-connected manifestations that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008); Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).

The preponderance of evidence is against the claim.  There is no doubt to be resolved; the Veteran's activities are not regulated due to diabetes.  An evaluation in excess of 20 percent is not warranted.


ORDER

New and material evidence not having been received, reopening of the previously denied claim of service connection for hypertension is denied.

New and material evidence not having been received, reopening of the previously denied claim of service connection for an acquired psychiatric disorder is denied.

New and material evidence not having been received, reopening of the previously denied claim of service connection for a right elbow disability is denied.

New and material evidence not having been received, reopening of the previously denied claim of service connection for a disability manifested by loss of use of the arms is denied.

New and material evidence having been received, reopening of the previously denied claim of service connection for erectile dysfunction is granted.

Service connection for an ear disability manifested by a change in the size of the ears is denied.

An evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.


REMAND

Erectile Dysfunction

As is noted above, although doctors have been clear that the Veteran's long-standing condition was not caused by service-connected diabetes, and is instead related to a nonservice-connected psychiatric disability, the evidence fails to adequately address whether the condition has been aggravated by diabetes.  On remand, a medical opinion on such is required.

Respiratory Disorder

At entry onto active duty, the Veteran was noted to have allergies or hay fever, and a history of asthma.  As these notations on examination do not indicate present disability, the Veteran is presumed sound on entry into service.  38 U.S.C.A. § 1111.  Further, even if such was a reference to ongoing, recurrent allergy problems, by regulation each such episode is an acute condition, and cannot therefore be said to have pre-existed service for VA purposes.  38 C.F.R. § 3.380.

During service, however, the Veteran was treated on several occasions for allergic rhinitis, in addition to colds or other upper respiratory infections.  Since service he has had other episodes of illness, which he has reported, with some support in the medical records, as bouts of allergic rhinitis, bronchitis, or asthma.  As there is evidence of in-service occurrence, current disability, and a potential link between the two, examination is required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Gastrointestinal Disorder

Review of service treatment records shows no complaints of or treatment for any digestive problems on active duty.  Post-service records reveal no complaints for many years following service; the earliest notation was in February 1978, six years after separation from service.  At that time the Veteran had an infection over the past month.  Periodically from that time forward, the Veteran reported various problems associated with a "nervous stomach," including gas, nausea, and reflux.  The Veteran, however, testified that he had symptoms shortly after returning from Vietnam and felt they were related to that service.  In light of his testimony, a VA examination should be conducted.  

Bladder, Diabetic Neuropathy, and Earlier Effective Date

In an August 2009 rating decision, the RO denied service connection for an inadequate bladder.  That same month, the Veteran filed correspondence he labeled a "notice of disagreement" (NOD) that specifically referenced the letter notifying him of the denial.  The Board notes this letter also declined to reopen a previously denied claim of service connection for hearing loss; the Veteran explicitly withdrew that appeal on the record at his November 2009 hearing before a Decision Review Officer (DRO) at the RO.

Similarly, in a March 2010 decision, the RO granted service connection for diabetic neuropathy of the bilateral upper and lower extremities, each rated 10 percent disabling effective from December 3, 2009.  The Veteran again submitted a clearly labeled NOD referencing this decision and discussing the assigned evaluations and the effective dates for each.  

No actions have been taken by the RO with regard to either NOD.  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU and SMP

Consideration of these disabilities is dependent upon the impact of the various service-connected and nonservice-connected conditions upon a Veteran's daily and occupational functioning.  As there remain open claims regarding the severity of several conditions, and service connection for others, adjudication of the TDIU and SMP claims would be premature at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered)

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a properly qualified VA examiner; the claims folder must be reviewed in its entirety.  No physical examination is required unless it is determined to be necessary be the reviewer.

The reviewer must opine as to whether it is at least as likely as not (probability of 50 percent or greater) that the  currently diagnosed erectile dysfunction is aggravated (i.e., worsened) beyond the natural progress by service-connected diabetes.  A complete explanation for the opinion should be provided.  

2.  Schedule the Veteran for a VA respiratory diseases examination; the claims folder must be reviewed in conjunction with the examination.  All required testing should be accomplished at the discretion of the examiner.

The examiner must identify all current chronic respiratory conditions; the presence or absence of allergic rhinitis, bronchitis, and asthma must be specifically commented on.  For each such condition, the examiner must opine as to whether it is at least as likely (probability of 50 percent or greater) that such is related to military service, to include discussion of whether any condition is related to treatment for respiratory conditions in service.  

A complete rationale should be provided for each opinion.  

3.  Schedule the Veteran for a VA gastrointestinal examination; the claims folder must be reviewed in conjunction with the examination.  All required testing should be accomplished at the discretion of the examiner.

The examiner must identify all current chronic gastrointestinal conditions.  For each such condition, the examiner must opine as to whether it is at least as likely (probability of 50 percent or greater) that such is related to military service.  The examiner's attention is directed to the Veteran's testimony that he began experiencing symptoms shortly after his return from Vietnam.  

A complete rationale should be provided for each opinion.  

4.  Issue an SOC regarding the issues of service connection for an inadequate bladder; evaluation of diabetic neuropathy of the left and right upper and left and right lower extremities; and entitlement to an effective date of service connection for diabetic neuropathy of the left and right upper and left and right lower extremities prior to December 3, 2009.  Advise the Veteran of the procedural requirements to continue an appeal of each issue.  If a substantive appeal is timely filed with regard to any or all of these matters, the perfected issues should be certified to the Board.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


